In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Carter, J.), dated July 3, 2001, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff Ronald T. Minlionica did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment dismissing *570the complaint, the defendants failed to establish, prima facie, their entitlement to judgment as a matter of law on the ground that the plaintiff Ronald T. Minlionica did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345; Gaddy v Eyler, 79 NY2d 955). The affirmed report of the defendants’ expert did not set forth the objective tests he performed which led him to conclude that the injured plaintiff suffered no limitation to the range of motion in his neck, back, and left wrist (see Junco v Ranzi, 288 AD2d 440). Thus, we need not consider whether the plaintiffs’ opposition to the motion was sufficient to raise a triable issue of fact (see Chaplin v Taylor, 273 AD2d 188). Prudenti, P.J., Florio, S. Miller, Friedmann and Adams, JJ., concur.